

116 HR 4354 IH: Honoring Abbas Family Legacy to Terminate Drunk Driving Act
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4354IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to prescribe a motor vehicle safety standard requiring
			 motor vehicles to be equipped with an advanced alcohol detection device
			 that prevents a vehicle from being operated if the operator is
			 intoxicated, to provide for a fleet demonstration of such devices, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Honoring Abbas Family Legacy to Terminate Drunk Driving Act or the HALT Drunk Driving Act. 2.Advanced alcohol detection devices (a)In generalNot later than September 30, 2024, the Secretary of Transportation shall prescribe a motor vehicle safety standard under chapter 301 of title 49, United States Code, that requires motor vehicles produced after the effective date of such standard to be equipped with an advanced alcohol detection device that—
 (1)determines the blood alcohol concentration of the operator of the vehicle; and (2)if the blood alcohol concentration determined by the device is equal to or greater than the blood alcohol concentration specified in section 163(a) of title 23, United States Code, prevents the vehicle from being operated.
 (b)DevelopmentThe Secretary of Transportation shall work directly with motor vehicle manufacturers, suppliers, and other interested parties, including universities with expertise in automotive engineering, to—
 (1)accelerate the development of the advanced alcohol detection devices described in subsection (a); (2)ensure the integration of such devices into motor vehicles available for sale at the earliest practical date; and
 (3)ensure the creation of market demand for such devices. (c)Fleet demonstration (1)In generalNot later than September 30, 2022, the Administrator of the National Highway Traffic Safety Administration shall enter into an agreement with the Administrator of General Services to carry out a program to equip the advanced alcohol detection devices described in subsection (a) on not less than 1,500 covered fleet vehicles (as defined in section 241 of the Clean Air Act (42 U.S.C. 7581)) owned or operated by an agency, department, or instrumentality of the United States.
 (2)RequirementIn carrying out paragraph (1), the Administrator of the National Highway Traffic Safety Administration shall ensure that fleet vehicles—
 (A)are driven not less than 3 days per week; and (B)are located in various regions in the United States.
 (3)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 to carry out this subsection. (d)DefinitionsIn this section, the terms motor vehicle and motor vehicle safety standard have the meanings given such terms in section 30102 of title 49, United States Code.
			